DETAILED ACTION
This correspondence is in response to the communications received November 23, 2021.  Claims 9-12 are under consideration.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Claims 1-8 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I claims 1-8, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.  


Related Prior Art
Bacquian et al. (US 2017/0084490) Fig. 4, shown below, has conductive material within the chamfer.

    PNG
    media_image1.png
    303
    469
    media_image1.png
    Greyscale

Ando (US 2006/0223199) Fig. 1 shown below, has conductive material within the chamfer.

    PNG
    media_image2.png
    410
    834
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 112
Applicant’s amendment to claim 9 has overcome the 112(b) rejection and is hereby withdrawn.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image3.png
    389
    598
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    351
    533
    media_image4.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 1A and / or 8A, a semiconductor device comprising:

a semiconductor part (10);

a first electrode (20) provided on a back surface of the semiconductor part (20 on back surface of 10); and

a second electrode (30) provided on a front surface of the semiconductor part (30 on top surface of 10), 

the semiconductor part (10) including a first side surface (SS1) and a second side surface (SS2), 

and the second side surface (SS2, this is Examiner suggested language as detailed in the 112(b) rejection above), the second side surface (SS2) linking the back surface (lower surface of 10) and the first side surface (SS1), the second side surface (SS2) including a portion inclined to the first side surface (CG is inclined with respect to SS1) and the back-surface (portion CG of SS2 is inclined with respect to the lower surface of 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Aketa et al. (US 2014/0225126) in view of Rodriguez et al. (US 2018/0204786) in view of Nakazawa (US 2013/0295729).

    PNG
    media_image5.png
    667
    470
    media_image5.png
    Greyscale

Regarding claim 9, the prior art of Aketa discloses in Fig. 3, reproduced above, a semiconductor device comprising:

a semiconductor part (¶ 0127, “semiconductor layer 23”);

a first electrode (27) provided on a back surface of the semiconductor part (¶ 0127, “electrode 27”); and



the semiconductor part including a front surface (upper surface of 23) with side surfaces (vertical outer surface of 23) that connect the front to the back surface (lower surface of 23).

Aketa does not disclose,
“the semiconductor part including a first side surface and a second side surface, the first side surface linking the front surface and the second side surface, the second side surface linking the back surface and the first side surface, the second side surface including a portion inclined to the first side surface and the back-surface”.

    PNG
    media_image6.png
    458
    824
    media_image6.png
    Greyscale

Rodriguez discloses in Fig. 12, annotated by Examiner above, the semiconductor part including a first side surface (segment 1) and a second side surface (segment 2), the first side surface (segment 1) linking the front surface (top surface of 60) and the second side surface (segment 2), the second side surface linking the back surface and the first side surface (segment 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the semiconductor part including a first side surface and a second side surface, the first side surface linking the front surface, the second side surface linking the back surface and the first side surface, the second side surface including a portion inclined to the first side surface and the back-surface”,

in the invention or system of Aketa as taught by Rodriguez, for the purpose of improving device yield by preventing crack propagation associated with singulation of the wafer into individual dice.

Aketa does not disclose,
“the second electrode not existing on the second side surface.”

    PNG
    media_image7.png
    372
    695
    media_image7.png
    Greyscale

Nakazawa discloses in Fig. 1(d), reproduced above,
the second electrode (analogous lower electrode, 7, ¶ 0073) not existing on the second side surface (second electrode 7 is only present on the lower surface of the chip on the semiconductor collector layer 6, ¶ 0073, and does not “exist” on the side surfaces of the chip, where the chamfered chip system of Aketa in view of Rodriguez).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“the second electrode not existing on the second side surface”,

in the invention or system of Aketa et al. as taught by Nakazawa, for the purpose of ensuring that the electrical signal only applies to the lower surface where a signal pathway is 

Regarding claim 10, Aketa et al. disclose the device according to claim 9, and Aketa discloses in Fig. 3, wherein the semiconductor part includes:
a first semiconductor layer (33) of a first conductivity type (n-type, this layer corresponds to applicant’s 13 as in Fig. 1A and 8A) and a second semiconductor layer (39) of a second conductivity type (p-type, this layer corresponds to applicant’s 15 in Fig. 1A and 8A); and
the second semiconductor layer (39) is provided between the first semiconductor layer and the second electrode (39 is situated between the top electrode 26 and layer 33), 
the second semiconductor layer (39) being electrically connected to the second
electrode (top electrode 26 make direct contact with upper surface of 39).

Regarding claim 11, Aketa et al. disclose the device according to claim 1, Aketa does not disclose this feature, however in the combination rejection of claim 9 of Aketa in view of Rodriguez, it is shown that the lower edges of the chip are chamfered, this arrangement thus yields, Rodriguez disclosing in Fig. 12,
wherein the back surface has an area smaller than an area of the front surface (lower surface is narrower than the upper surface, since the lower edges were chamfered).

Regarding claim 12, Aketa et al. disclose the device according to claim 1, wherein the back surface has a periphery positioned inside a periphery of the front surface when viewing the back surface in a direction from the back surface to the front surface (again as the combination .


Response to Arguments
Applicant’s arguments with respect to claim 9’s newly amended claim language, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

It is noted that the particular manner in which Applicant has chamfered the chip, if described in more detail, would likely overcome the current rejection.  Looking to Applicant’s Fig. 1A, shown below, the “third semiconductor layer 17” has a particular curved chamfer, which also further has an orientation where the horizontal aspect WG is larger than the vertical aspect DG.  

    PNG
    media_image8.png
    373
    579
    media_image8.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893